Citation Nr: 0837804	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-39 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection a right knee disorder, 
claimed as secondary to the veteran's service-connected shell 
fragment wound of the left anterior thigh.  

2.  Entitlement to service connection a low back and hip 
disorder, claimed as secondary to the veteran's service-
connected shell fragment wound of the left anterior thigh.  

3.  Entitlement to a compensable rating for a residual scar 
from a shell fragment wound of the left thigh.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1951 to December 1952. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a compensable rating for a 
residual scar from a shell fragment wound of the left thigh 
is being remanded and is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that a 
chronic right knee disorder 
was incurred during service or manifested to a compensable 
degree within one year from the date of separation from 
service; a right knee disorder is unrelated to an injury, 
disease, or event of service origin; and a right knee 
disorder is not caused or made worse by the service-connected 
residual scar from a shell fragment wound of the left thigh.

2.  A chronic low back and hip disorder was not shown to have 
had onset during service; degenerative disc and degenerative 
joint disease of the lumbar spine with degenerative joint 
disease of the hip were not manifested to a compensable 
degree within one year from the date of separation from 
service; a low back and hip disorder is unrelated to an 
injury, disease, or event of service origin; and a low back 
and hip disorder is not caused or made worse by the service-
connected residual scar from a shell fragment wound of the 
left thigh.


CONCLUSIONS OF LAW

1.  A right knee disorder is not proximately due to or the 
result of the service-connected residual scar from a shell 
fragment wound of the left thigh, was not incurred in or 
aggravated by service, and may not be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007).

2.  A low back and hip disorder is not proximately due to or 
the result of the service-connected residual scar from a 
shell fragment wound of the left thigh, was not incurred in 
or aggravated by service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- adjudication VCAA notice by a letter, 
dated in May 2004.  The veteran was notified of the type of 
evidence needed to substantiate the claims of service 
connection, namely, evidence of a current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service; and evidence that the disabilities were 
caused or aggravated by a service-connected disability.  The 
veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of the claims and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice of the provisions for the 
degree of disability assignable and for the effective date of 
the claims was provided after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However, the 
timing error was cured by adequate content-complying VCAA 
notice issued in June 2006 followed by subsequent 
readjudication as evidenced by the supplemental statements of 
the case, dated in June 2007 and December 2007.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded a VA 
examination in December 2004.  As the veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record, and as there are no additional records 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with. 

Factual Background

The service medical records show that the veteran was wounded 
in combat in August 1951.  He suffered a shell fragment wound 
high in the left side near the inguinal region when a mortar 
shell exploded near him.  A September 1951 clinical note 
reflects that the thigh was drained and the entrance wound 
debrided.  Physical examination was essentially negative 
except for oval debrided wound on the antero-lateral aspect 
of the left thigh measuring approximately 1.5 cm, and a 2 cm 
incision wound.  There was no nerve or artery involvement.  
The clinician noted that the wounds were healing well and the 
veteran was walking well.  He was later discharged to duty.  
On separation examination in December 1952 the examiner noted 
a scar on the left hip from shell fragment wound.  Upon 
musculoskeletal examination, the veteran's spine and lower 
extremities were evaluated as normal.  

Following separation from active service, VA medical records 
in November 2001 recorded treatment for right knee pain with 
medication.  

A January 2002 private medical record shows that the veteran 
was seen for right foot complaints to include an ulcer.  The 
clinician noted that in December 2001, the veteran had seen a 
chiropractor for treatment of the right knee and lateral left 
low back from an antalgic gait, due to the right foot 
complaint.  

January 2003 X-rays of the right knee revealed mild 
degenerative changes with mechanical symptoms.  

A March 2003 private clinical note recorded low back pain as 
related to incident of digging with a shovel.  In September 
2003 a clinician noted edema of the lower extremities.  

In February 2004, the veteran's chiropractor, L.S., reported 
that he had treated the veteran for back, hip and knee 
problems.  L.S. indicated hat the veteran had informed him of 
the in-service left leg injuries and that as a result of 
those injuries, he had favored the left leg.  L.S. opined 
that it was possible that the veteran's back and opposite leg 
problems could have developed as a result of the veteran 
favoring the left leg.  	

A VA report in March 2004 recorded complaints of right knee 
pain related to degenerative changes.  The clinician noted 
that the veteran had some abnormalities in his gait with some 
unusual shoe wear pattern and developed some low and mid back 
pain.  The veteran reported a history of in-service gunshot 
wound to the left leg.  The assessment was mild 
osteoarthritis of the knees, back pain with musculature 
spasms, old wound to the left quad rectus, and gait 
abnormality with rotational component to his left foot.  

A private physician in March 2004, Dr. J.G., indicated that 
the veteran was his patient and that he had noticed the 
veteran's increasing discomfort in his right lower back and 
right hip.  Dr. J.G. noted the veteran's in-service shrapnel 
wound to the left thigh wall, and opined that it was 
certainly possible that the discomfort in the left thigh, 
with the veteran favoring the left leg, contributed to his 
right-sided low back and hip pain.   					
												
					
March 2004 X-rays revealed that the left leg was 4 mm. 
shorter than the right.  

On VA examination in December 2004, the veteran reported that 
he sustained a shell fragment wound to his left thigh during 
active duty.  He recovered without any complication or pain 
in the left hip, leg or knee.  The veteran related that he 
developed back, hip and right knee pain in the 1970's, for 
which he received chiropractic treatment.  The veteran 
indicated that he developed an antalgic as a result of the 
in-service injury.  Objectively, the examiner noted uneven 
wear and tear of the veteran's shoes.  Following X-rays of 
the veteran's hip, back and right knee, as well as a 
discussion of the record and a physical examination of the 
veteran, the examiner diagnosed chronic multilevel 
degenerative disc and degenerative joint disease at LS spine, 
chronic strain of the right knee with mild age-related 
degenerative joint disease, chronic right hip strain with 
age-related degenerative joint disease, and scars of the left 
thigh, muscle grip XIV, with no functional impairment.  The 
examiner opined that it was less likely as not that the 
veteran's current disabilities to his right low back, right 
hip and right knee were related to his in-service shrapnel 
wound injury.  The examiner based his findings on the fact 
that X-rays of the left femur revealed no bone erosion or 
destruction and there was no significant degeneration to the 
left hip or knee causing a weight shift or gait alteration, 
nor was there muscular atrophy.  	

In an August 2007 statement, the veteran's wife of 55 years, 
reported that the veteran had received chiropractic treatment 
through the years due to back pain.  She noted that the 
veteran's left shoe sole would wear out faster than that of 
the right shoe.  					

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Further regarding secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service- connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).
											
Analysis

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Here, the evidence demonstrates degenerative 
changes of the right knee, low back, and right hip.  Under 
38 C.F.R. § 3.309(a), arthritis is regarded as a chronic 
disease.  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of 
record fails to establish any clinical manifestations of 
arthritis within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The service treatment records contain no documentation of a 
right knee disorder or a low back and hip disorder.  
Moreover, the record does not demonstrate treatment for such 
disorders until many decades following separation from 
service, with no 
competent evidence causally relating such current disorders 
to active service.  For these reasons, a grant of direct 
service connection is not warranted here.  See 38 C.F.R. § 
3.303; Pond v. West, 12 Vet. App. 341, 346 (1999). 

The Board will now address the veteran's primary contention, 
that his current right knee and back-hip disorders are 
secondary to his service-connected shell fragment wound of 
the right thigh.  He specifically claims that as a result of 
his service-connected disability he developed an antalgic 
gait favoring the left leg, which caused him to develop a 
right knee disorder and a low back and hip disability. 

The evidence in favor of the claims consists of the opinions 
of the veteran's chiropractor, L.S., and Dr. J.G.  L.S. 
opined that it was possible that the veteran's back and 
opposite leg problems could have developed as a result of the 
veteran favoring the left leg in relation to the in-service 
left leg injury.  Dr. J.G. noted the veteran's in-service 
shrapnel wound to the left thigh wall, and opined that it was 
certainly possible that the discomfort in the left thigh, 
with the veteran favoring the left leg, contributed to his 
right-sided low back and hip pain.   		

The evidence against the claim consists of the medical 
opinion of a VA examiner, who expressed his belief that it 
was less likely as not that the veteran's current 
disabilities to his right low back, right hip and right knee 
were related to his in-service shrapnel wound injury.   

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether or not, and the extent to which, the 
prior clinical records and other evidence were reviewed.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  

There is no indication that L.S. or Dr. J.G. based their 
opinions on a review of the veteran's file to include the 
service treatment records.  Also the opinions were expressed 
in the term of "possible" and "could", which are 
equivalent of "may", which also implies that it "could not" 
and are too speculative to establish a medical nexus.  For 
this reason, the Board rejects the medical opinions of L.S. 
or Dr. J.G. as favorable evidence.  Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative to 
establish medical nexus).

In contrast, the VA examiner reviewed the veteran's file and 
cited to the medical evidence, to include the service 
treatment records, and conducted an examination of the 
veteran that included X-ray films.  The VA examiner expressed 
the opinion that it was less likely as not that the veteran's 
current disabilities to his right low back, right hip and 
right knee were related to his in-service shrapnel wound 
injury.  The examiner based his findings on the fact that X-
rays of the left femur revealed no bone erosion or 
destruction and there was no significant degeneration to the 
left hip or knee causing a weight shift or gait alteration, 
nor was there muscular atrophy.  

As the value of a medical opinion is dependent, in part, upon 
the extent to which it reflects clinical data or other 
rationale to support the opinion, Bloom v. West, 12 Vet. App. 
185, 187 (1999), and as the medical opinion against the 
claims was based on a review of the entire record and 
contained a rationale for the opinion, which was consistent 
with the facts in the record, the Board finds that the 
opinion of the VA examiner, which opposes rather than support 
the claims, more probative of the question of whether the 
current right knee disorder and low back and hip disorder, 
first diagnosed after service, are secondary to the service-
connected residual scar from a shell fragment wound of the 
left thigh, which outweighs the opinion of L.S. and Dr. J.G. 

Regarding the statements from the veteran and his wife, 
relating his right knee disorder and low back and hip 
disability to the service-connected residual scar from a 
shell fragment wound of the left thigh, where as here, the 
question is one of medical causation, competent medical 
evidence is required to substantiate the claims because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore the statements from the veteran and 
his wife are not competent evidence on the question of 
medical causation, that is, the relationship between the 
current right knee disorder and low back and hip disability, 
and the service-connected residual scar from a shell fragment 
wound of the left thigh right. 

Based on the foregoing, the evidence is not at least in 
equipoise as to the question of whether the current right 
knee and back-hip disorders are causally related to active 
service or are proximately due to a service-connected 
disability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

	
ORDER

Service connection a right knee disorder is denied.  

Service connection a low back and hip disorder is denied.


REMAND

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Recently, the Federal Circuit held that VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328, 
1332-1333 (Fed. Cir. 2006).

The Board notes that the RO never sent the veteran a notice 
letter that identified the evidence needed to support his 
claim for a compensable rating for a residual scar from a 
shell fragment wound of the left thigh.  Second, the veteran 
was not notified of what evidence is to be obtained by VA and 
what evidence is to be obtained by the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board emphasizes that action by the RO is required to 
satisfy the notification provisions of VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  On the claim for a compensable rating 
for a residual scar from a shell fragment 
wound of the left thigh, ensure VCAA 
compliance to include notice of the 
requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) and Vazquez- Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  After the above development has been 
completed, furnish the veteran with a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


